             Case 17-16138-amc                    Doc        Filed 10/15/20 Entered 10/15/20 15:29:13                              Desc Main
                                                             Document      Page 1 of 5
 Fill in this information to identify the case:
 Debtor 1    Jason S. Muhlbaier

 Debtor 2

 (Spouse, if filing)

 United States Bankruptcy Court for the EASTERN District of PENNSYLVANIA (PHILADELPHIA)

 Case number 17-16138-amc

Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                   12/15
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of creditor: NewRez LLC d/b/a Shellpoint Mortgage                            Court claim no. (if known): 3-1
Servicing
Last 4 digits of any number you use to                                            Date of payment change: 12/1/2020
identify the debtor’s account: 1960                                               Must be at least 21 days after date
                                                                                  of this notice

                                                                                  New total payment: $1,286.13
                                                                                  Principal, interest, and escrow, if any

 Part 1:       Escrow Account Payment Adjustment

 1.      Will there be a change in the debtor’s escrow account payment?

         □ No.
         ■ Yes.         Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                        the basis for the change. If a statement is not attached, explain why:
                        ________________________________________________________________________________________________________
                        ____________________________________

         Current escrow payment: $656.04                             New escrow payment: $659.68


 Part 2:       Mortgage Payment Adjustment

 2.      Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
          variable-rate account?

         ■ No
         □ Yes.        Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not attached,
                         explain why:
                         _______________________________________________________________________________________________________
                         __________________________________________________________________________________

         Current interest rate:                                    New interest rate:

         Current principal and interest payment:           New principal and interest payment:


 Part 3:       Other Payment Change

 3.      Will there be a change in the debtor's mortgage payment for a reason not listed above?

         ■ No
         □ Yes         Attach a copy of any document describing the basis for the change, such as a repayment plan or loan modification agreement.
                       (Court approval may be required before the payment change can take effect.)

                       Reason for change: ________________________________________________________________________________

         Current mortgage payment                           New mortgage payment:




Official Form 410S1                                   Notice of Mortgage Payment Change                                                page 1
            Case 17-16138-amc                      Doc        Filed 10/15/20 Entered 10/15/20 15:29:13                                  Desc Main
                                                              Document      Page 2 of 5


Debtor 1 Jason S. Muhlbaier                                            Case number (if known) 17-16138-amc
           Print Name        Middle Name    Last Name




 Part 4:      Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

 Check the appropriate box.
      □ I am the creditor
      ■ I am the creditor’s authorized agent.

 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge,
 information, and reasonable belief.

     /s/ Darrelyn Thomas                           Date ________________________
                                                         10/09/2020
     Signature



  Print             Darrelyn Thomas
                    _____________________________________________                                       Title   Authorized Agent for Creditor
                    First Name              Middle Name         Last Name


  Company           Robertson, Anschutz, Schneid & Crane LLC


  Address           10700 Abbott's Bridge Road, Suite 170
                    Number       Street


                    Duluth, GA 30097
                    City         State     ZIP Code

  Contact Phone     470-321-7112                                                                        Email _____________________________
                                                                                                                 dthomas@rascrane.com




Official Form 410S1                                     Notice of Mortgage Payment Change                                                       page 2
          Case 17-16138-amc     Doc    Filed 10/15/20 Entered 10/15/20 15:29:13             Desc Main
                                       Document      Page 3 of 5
                                      CERTIFICATE OF SERVICE
                                              October 15, 2020
               I HEREBY CERTIFY that on                                     , I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system, and a true and correct copy has been served via United
States Mail to the following:

Jason S. Muhlbaier
150 Meadowbrook Avenue
Upper Darby, PA 19082

And via electronic mail to:

Michael Seth Schwartz
Law Office of Michael Schwartz
707 Lakeside Office Park
Southampton, PA 18966

Scott F. Waterman
Chapter 13 Trustee
2901 St. Lawrence Ave.
Suite 100
Reading, PA 19606

United States Trustee
Office of the U.S. Trustee
200 Chestnut Street
Suite 502
Philadelphia, PA 19106

                                               ROBERTSON, ANSCHUTZ, SCHNEID &
                                               CRANE LLC
                                               Authorized Agent for Secured Creditor
                                               10700 Abbott's Bridge Road, Suite 170
                                               Duluth, GA 30097
                                               Telephone: 470-321-7112
                                               Facsimile: 404-393-1425

                                               By:   /s/ Esther Kudron
                                                     Esther Kudron
                                                     ekudron@rascrane.com




Official Form 410S1              Notice of Mortgage Payment Change                              page 3
Case 17-16138-amc   Doc   Filed 10/15/20 Entered 10/15/20 15:29:13   Desc Main
                          Document      Page 4 of 5
Case 17-16138-amc   Doc   Filed 10/15/20 Entered 10/15/20 15:29:13   Desc Main
                          Document      Page 5 of 5
